 

Frankly Inc.

27-10 Queens Plaza North, Suite 502

Long Island City, NY 11101

 

October 25, 2017

 

Mr. Warren Spector

Raycom Media, Inc.

201 Monroe Street

RSA Tower, 20th Floor

Montgomery, AL 36104

 

Re: Amendments of Frankly Agreements

 

Dear Warren,

 

When signed below, the agreements referenced below between Frankly Inc.
(“Frankly”) and Raycom Media, Inc. (“Raycom”) will be further amended as
follows:

 

  1. Share Purchase Agreement:  Under Section 4.2.1 of the Securities Purchase
Agreement dated June 26, 2017 (“SPA”) between Raycom and Frankly, Frankly is
required to increase the number of directors on its Board by two by September
30, 2017.  Section 4.2.1 of the SPA is hereby amended to change the September
30, 2017 date to December 31, 2017.         2. Credit Agreement: NASDAQ Capital
Raise - Reference is made to the Credit Agreement between Raycom and Frankly
dated August 31, 2016 (as previously amended, the “Credit Agreement”).  Under
Sections 4.3.2.4 and 4.2.2.5 of the Credit Agreement, whether the mandatory
payments to be made by Frankly in connection with a NASDAQ capital raise are
credited to mandatory payments due from Frankly under Sections 4.3.2.1 and
4.3.2.2 of the Credit Agreement depends on whether Frankly’s NASDAQ capital
raise is “completed by May 31, 2017,” thereafter amended to June 30, 2017.  The
parties have agreed to extend the June 30, 2017 date to December 31,
2017.  Accordingly, the amended references to “June 30, 2017,” contained in
Sections 4.3.2.4 and 4.2.2.5 of the Credit Agreement are hereby replaced with
“December 31, 2017.”

 



Except as amended herein, SPA and Credit Agreement will continue in full force
and effect. If the foregoing is acceptable, please return a signed copy of this
amendment to us at your earliest convenience.

 

  Franky Inc.         By: /s/ Louis Schwartz     Louis Schwartz     CFO/COO

 

Accepted and Agreed:

 

Raycom Media, Inc.

 



By: /s/ Warren Spector   Name: Warren Spector   Title: CFO  

 



1

 



